Citation Nr: 0713498	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for service-connected 
left shoulder disorder, currently evaluated as 20 percent 
disabling.

3.  Whether rating decisions dated in April and December 1975 
were the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

Service connection was originally established for the 
veteran's left shoulder disorder by a May 1969 rating 
decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision b y the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted an 
increased rating of 20 percent for the veteran's service-
connected left shoulder disorder, effective July 26, 2002.  
In addition, this rating decision denied service connection 
for hearing loss.  A subsequent April 2004 rating decision 
assigned a temporary total rating for the veteran's left 
shoulder, effective January 21, 2002, based on surgical or 
other treatment necessitating convalescence.  The 20 percent 
rating was restored, effective from March 1, 2003.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to service connection for 
tinnitus.  However, service connection was established for 
this disability by an August 2006 rating decision.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not have a current hearing loss 
disability as defined by VA regulations.

3.  The veteran's left shoulder is his minor upper extremity.

4.  The veteran's service-connected left shoulder disorder is 
manifested by pain and resulting functional impairment.  
However, the competent medical evidence does not reflect that 
this impairment is of such severity that it has resulted in 
limitation of motion to no more than 25 degrees from the 
side.

5.  The veteran's service-connected left shoulder disorder is 
not manifested by fibrous union of the humerus.

6.  To the extent error was committed in the April and 
December 1975 rating decisions, the record does not reflect 
that, had it not been made, it would have manifestly changed 
the outcome when it was made; and it is not absolutely clear 
that a different result would have ensued.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2006).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2006).

3.  Inasmuch as the April and December 1975 rating decisions 
were not the product of CUE, the benefit sought on appeal is 
denied.  38 C.F.R. § 3.105 (2006); Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the veteran's CUE claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the these aforementioned duties do not apply to claims of CUE 
in prior Board decisions or in prior rating decisions.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).

In regard to the other appellate claims, the Court has held 
that adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran was provided with pre-
adjudication notice by a letter dated in February 2002, which 
is clearly prior to the March 2003 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification by a November 2006 letter.  Taken together, 
these letters informed the veteran of the evidence necessary 
to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the November 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a March 2007 statement the veteran's 
accredited representative cited to relevant regulatory and 
statutory provisions regarding his current appellate claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  As part of 
his May 2004 Substantive Appeal, he indicated that he did not 
want a Board hearing in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations in January 
2003, May 2004, and June 2004 regarding this case.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. at the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).




I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran claim of 
service connection for hearing loss.

The veteran essentially contends that he has hearing loss due 
to in-service noise exposure that occurred while engaged in 
combat during active service.  Initially, the Board notes 
that his service records, including his DD Form 214, indicate 
he received a Purple Heart among other awards and 
decorations.  Thus, it is conceded that he engaged in combat 
and had noise exposure as a result thereof.  See 38 U.S.C.A. 
§ 1154(b).  In fact, service connection was established for 
his tinnitus on this basis.

Despite the foregoing, service connection must still be 
denied because the competent medical evidence does not 
reflect he has a current hearing loss disability as defined 
by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson,  No. 04-
1001 (U.S. Vet. App. Apr. 24, 2007) (Upholding the validity 
of 38 C.F.R. § 3.385 as a permissible interpretation and 
refinement of "disability").  For example, his May 2004 VA 
audiological examination evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
15
15
25
18
LEFT
15
10
10
10
20
13

Speech recognition scores were 96 percent for the right ear, 
and 100 percent for the left ear. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

The Board wishes to emphasize that this conclusion does not 
refute the veteran's account of his in-service noise 
exposure.  In fact, as detailed above, the Board accepted 
this account as true.  However, without competent medical 
evidence showing a current hearing loss disability as defined 
by 38 C.F.R. § 3.385, the Board has no choice but to deny the 
claim.


II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, as stated above, the veteran's right shoulder 
is considered the major upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
50 percent rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of 
the minor shoulder to midway between the side and shoulder 
level warrants a 20 percent evaluation.  Motion no more than 
25 degrees from the side warrants a 30 percent rating.  38 
C.F.R. § 4.71a.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  38 C.F.R. 
§ 4.71a, Code 5202 (1998).

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left shoulder disorder.  

Initially, the Board notes that a thorough review of the 
competent medical evidence does not reflect that the veteran 
has been diagnosed with ankylosis of the left shoulder.  
Consequently, Diagnostic Code 5200 is not for application in 
the instant case.  The Board also finds that Diagnostic Code 
5203 is not for application as it does not provide for a 
rating in excess of 20 percent.

The Board acknowledges that the veteran's service-connected 
left shoulder disorder is manifested by pain and resulting 
functional impairment.  However, the competent medical 
evidence does not reflect that this impairment is of such 
severity that it has resulted in limitation of motion to no 
more than 25 degrees from the side.  For example, the January 
2003 VA joints examination showed the left shoulder to have 
zero to 130 degrees of forward flexion with pain; zero to 104 
degrees abduction; external ration from zero to 30 degrees; 
and internal rotation zero to 45 degrees.  It is acknowledged 
that the examination noted pain and tremor with these 
movements.  However, on the more recent June 2004 VA joints 
examination, the veteran's left should had zero to 120 
degrees of forward flexion and abduction; zero to 80 degrees 
external rotation; and full internal rotation.  The 
examination indicated that pain was stated only at the end of 
these movements.  Moreover, the range of motion was unchanged 
with repeated motion; and there was no evidence of fatigue, 
weakness, or uncoordination affecting range of motion of the 
shoulder.  Consequently, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5201, even when 
taking into account his complaints of shoulder pain.

The Board also finds that the veteran's service-connected 
left shoulder disorder is not manifested by fibrous union of 
the humerus.  There were no findings of such on either the 
January 2003 or June 2004 VA joints examinations, or on a 
December 2002 MRI report or June 2004 X-rays of the left 
shoulder.  In fact, the June 2004 VA examiner noted that X-
rays revealed normal post-operative changes.

The Board acknowledges that the veteran contended he was 
entitled to an increased rating based upon neurologic 
impairment of the left upper extremity which he attributed to 
the service-connected shoulder disorder.  However, the Board 
has already determined that the veteran's contentions do not 
constitute competent medical evidence.  Moreover, he is not 
service-connected for any such impairment.  Although the June 
2004 VA examiner noted that the veteran had left sensory 
ulnar nerve neuropathy, distal median nerve neuropathy 
consistent with carpal tunnel syndrome, the examiner opined 
that this impairment was not caused by or a result of the 
service-connected left shoulder disorder.  Therefore, this 
impairment does not warrant an increased rating.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left shoulder disorder.  Therefore, the preponderance of the 
evidence is against the claim, and it must be denied.  See 
Gilbert, supra; Ortiz, supra.  In making this determination, 
the Board notes that it took into consideration the veteran's 
complaints of pain, as well as the applicability of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  However, a thorough review of the 
competent medical evidence does not reflect that there is or 
would be additional impairment of the left shoulder due to 
the complaints of pain that would warrant a rating in excess 
of 20 percent.  As noted above, the June 2004 VA joints 
examination indicated that pain was only stated at the end of 
movement of the shoulder; the range of motion was unchanged 
with repeated motion; and there was no evidence of fatigue, 
weakness, or uncoordination affecting range of motion of the 
shoulder.


III.  CUE

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding 
...will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

The veteran essentially contends that the April and December 
1975 rating decisions contained CUE in not assigning separate 
or increased evaluation for his service-connected left 
shoulder based upon left hand numbness/weakness.  However, in 
Russell, Fugo and other decisions, the Court has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.

The veteran has also contended that it was CUE that VA did 
not obtain surgery and outpatient treatment records from his 
August to September 1974 period of hospitalization.  However, 
a violation in the duty to assist does not constitute CUE.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

There being no other bases advanced for the assertion of CUE, 
the Board finds that to the extent error was committed in the 
April and December 1975 rating decisions, the record does not 
reflect that, had it not been made, it would have manifestly 
changed the outcome when it was made; and it is not 
absolutely clear that a different result would have ensued.  
In addition, a review of these decisions reflect that they 
both accurately summarized pertinent findings of the evidence 
or record in support of the conclusions therein.  As such, it 
appears that these decisions were supported by the evidence 
then of record.

In view of the foregoing, the Board finds that neither the 
April nor the December 1975 rating decisions was the product 
of CUE.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an increased rating for service-connected left 
shoulder disorder, currently evaluated as 20 percent 
disabling, is denied.

Inasmuch as the April and December 1975 rating decisions were 
not the product of CUE, the benefit sought on appeal is 
denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


